DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claims 1 and 3 recite the limitation “the PTRS is” in lines 7 and 6-7. For consistency and clarification with “PTRSs” in lines 4 and 4 of claims 1 and 3 respectively, it is recommended to change “the PTRS is” in lines 7 and 6-7 to “the PTRSs are”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. US 2021/0168011 A1 (hereinafter referred to as “Davydov”) on the basis of PCT/CN2017/100926. Note: Davydov was cited by the applicant in the IDS received 28 April 2022.
As to claims 1 and 3, Davydov teaches a terminal apparatus for communicating with a base station apparatus (¶¶107 and 133; figures 2 and 4: UE for communicating with RAN node), the terminal apparatus comprising:
configure a plurality of phase tracking reference signals (PTRSs) indicated by signaling (¶¶69, 174, and 176: configure PT-RSs according to PT-RS configuration information received via higher-layer signaling);
multiplexing circuitry configured to map the plurality of PTRSs to resource elements of a Physical Uplink Shared Channel (PUSCH) according to a first pattern in a case where the PTRS is configured, and map a plurality of Demodulation Reference Signals (DMRSs) to the resource elements of the PUSCH according to a second pattern (¶¶69, 109, 135, 159, 174, and 176; figures 2, 4, and 11: baseband circuitry to map PT-RSs in a subcarrier in every other symbol of the PUSCH after the front loaded DM-RS (symbols numbers 4, 6, 8, 10, and 12 as shown in figure 11) and map front loaded DM-RS in all subcarriers in two symbols at the beginning of the PUSCH and additional DM-RS in all subcarriers in an additional symbol of the PUSCH (symbol numbers 2-3 and 8 as shown in figure 11)); and
transmitting circuitry configured to transmit the PUSCH, wherein the plurality of PTRSs and the plurality of DMRSs are mapped to the resource elements of the PUSCH (¶¶112 and 174; figures 2 and 11: RF circuitry configured to transmit the PUSCH with the plurality of PT-RSs and DM-RSs mapped to resource elements of the PUSCH) in a case where the PTRSs are configured and transform precoding is enabled (¶¶69, 160, 174, 176: when PT-RSs are configured for DFT-S-OFDM waveforms), wherein:
in a case where the PTRSs are not configured, the transmitting circuitry transmits the PUSCH without the PTRSs (¶162; figures 10-12: transmit PUSCH without PT-RSs when PT-RSs are not configured),
in a case that a first symbol for one of the plurality of PTRSs overlaps with a second symbol for one of the plurality of DMRSs on a first resource element, the multiplexing circuitry maps the first symbol to a second resource element that is different from the first resource element and adjacent to the first resource element, and the multiplexing circuitry does not move symbols for PTRSs of the plurality of PTRSs other than the one of the plurality of PTRSs (¶174; figure 11: when PT-RS RE 1112A overlaps with an RE from additional DM-RS 1106, shift PT-RS from RE 1112A to neighboring RE 1112B without shifting any of PT-RSs 1108, 1110, 1114, and 1116), and
a symbol index of the second resource element is different from a symbol index of the first resource element, and a subcarrier of the second resource element is the same as a subcarrier of the first resource element (¶174; figure 11: embodiment covers shifting collided RE (or REs) to neighboring symbols/subcarriers which at the most basic example covers shifting collided RE to neighboring symbol of the same subcarrier).
Although Davydov teaches “A terminal…configure a plurality of phase tracking reference signals (PTRSs) indicated by signaling…first resource element,” Davydov does not explicitly disclose “higher-layer processing circuitry” and “radio resource control (RRC) signaling”.
However, Lee teaches higher-layer processing circuitry configured to configure a plurality of phase tracking reference signals (PTRSs) indicated by radio resource control (RRC) signaling (¶¶14, 66, 103, 105, 107, 109, 115, and 150-155; figure 18: receive, via RRC signaling, PTRS configuration information and use processor to configure PTRSs according to the received configuration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Davydov by including “higher-layer processing circuitry” and “radio resource control (RRC) signaling” as taught by Lee because it provides Davydov’s apparatus with the enhanced capability of utilizing RRC signaling to enable the different PTRS configurations for different scenarios (Lee, ¶¶14, 66, 103, 105, 107, 109, 115, and 150-155; figure 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469